 8:19-cv-00338-RGK-PRSE Doc # 39 Filed: 09/09/20 Page 1 of 1 - Page ID # 201




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CODY A. STRODTMAN,

                    Petitioner,                              8:19CV338

       vs.
                                                              ORDER
BRAD HANSEN, Warden; and SCOTT
R. FRAKES, Director of the Nebraska
Department of Correctional Services;

                    Respondents.


       This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis (Filing 38). Plaintiff filed a Notice of Appeal (Filing 37) on
September 8, 2020. Plaintiff appeals from the court’s order dated August 25, 2020
(Filing 36). Upon review of Plaintiff’s Motion for Leave to Appeal in Forma
Pauperis, the court finds Plaintiff is entitled to proceed in forma pauperis on appeal.

      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Leave to Appeal in Forma Pauperis (Filing 38) is
granted.

     2.     The clerk’s office is directed to provide the Eighth Circuit Court of
Appeals with a copy of this order.

      Dated this 9th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
